DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-14 and 16-22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2015/0321418) in view of Napadensky et al. (US 2002/0008333), hereinafter Napadensky.
Regarding claims 1 and 3, Sterman discloses a method of additively manufacturing silicone elastomer (par. 0047) materials comprising (a) extruding a material (silicone) from a nozzle to form at least a portion of a part (e.g., pars. 0107-0108); (b) curing the material using a source of energy (par. 0079-0080, 0097). 
Sterman also discusses, but does not explicitly show (par. 0109) some embodiments using supporting structures that provide support during formation of a structure, but can be removed after curing, as recited in the claim. Therefore, in view of this suggestion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further specify that there is (c) a removable support material also extruded from the nozzle that is (d) removed after forming as recited in the claim, as the teaching suggests the 
Sterman does not explicitly disclose the type of support material used as polyethylene glycol or polyethylene oxide as recited in the claim. However, it has been held that a selection of a known material based on suitability for an intended purpose supports a prima facie case of obviousness, as is demonstrated in reference to Napadensky below.
Napadensky discloses a variety of support material compounds used in a similar application (Napadensky, Table 5; par. 0135-0136, 0146), including the recited polyethylene glycol materials, demonstrating that these were known materials for the intended purpose of acting as support materials in an additive manufacturing environment. Therefore, one of ordinary skill in the art would have found the materials useful for use in Sterman’s process above as a support material, and thus, it would have been obvious to one of ordinary skill in the art to have used these materials as disclosed by Napadensky for support materials. 
Furthermore, with respect to the molecular weight of the support material, as is discussed in par. 0093, Napadensky also suggests making the support material stronger in some applications (as strong as the building material), such that it would have been obvious to one of ordinary skill in the art to have increased the molecular weight of the support material compounds, in order to likewise produce a support material having higher strength (to be as strong as the building material), but still having the chemical properties required to dissolve upon application of water to the material (e.g., Napadensky, par. 0152). 
Claims 4-10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2015/0321418) in view of Ranky et al. (US 2015/0077215), hereinafter Ranky.
Regarding claims 4-5, 16, and 22, Sterman discloses an additive manufacturing method for fabricating objects from a thermosetting curable or solidifiable material (Sterman, par. 0044, 0079-0080, 0087) comprising (a) extruding or depositing a material from a nozzle (having a filament or fiber as in claim 16 as it issues from the nozzle) (as described for an embodiment in Sterman, par. 0044); 
(b) moving the nozzle relative to the substrate (Sterman, par. 0088);
 and (c) solidifying the material using a source of energy (Sterman, par. 0079-0080) immediately after it is deposited or “during the formation” in one embodiment (Sterman, par. 0097; Fig. 5), as is recited in claims 5 and 16, and as shown in Fig. 5, the motion of the nozzle would be “substantially tangent” (not parallel) to the motion of the nozzle relative to the substrate. Additionally, as in Sterman, par. 0107 (Fig. 15), it is discussed that the tangential flow of the curing mechanism causes an overhanging geometry. 
With respect to (d) shielding, Sterman discloses (Sterman, par. 0044, 0059) that the nozzle may have an aperture that can be opened and closed in order to control the flow of material. However, Sterman also notes (Sterman, par. 0087) material that is inside the nozzle that is to be extruded. Thus, it would have been apparent to the ordinary artisan that an aperture that closes would also serve as a radiation shield in the case of using UV-curable material (as discussed above) as a direct result here with the “interior” material being protected from radiation inherently with the use of such a shield on the nozzle. 
Additionally or alternatively, in view of Sterman, par. 0087, it would have been obvious to one of ordinary skill in the art to have modified the above to further specify that the closing nozzle protects the material from radiation in order to avoid unwanted curing in the nozzle.  

Sterman as discussed above does not explicitly disclose (as in claim 16) the step of rotating the source of energy around the nozzle. Sterman as discussed above does not explicitly also disclose the “substantially cylindrical” shape of the shield for the nozzle. However, Ranky, as part of a similar type of additive manufacturing system, uses a “shielding” system for the nozzle as to reduce the amount of material curing within/around the nozzle (Ranky, par. 0067 describes one example of the system).
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Ranky in to the system and process of Sterman above as both are involved in a similar type of 3D printing using materials that “set” or “cure” when exposed to energy or the air (Ranky, par. 0067). Both Ranky (e.g., Fig. 12) and Sterman (e.g., Fig. 4) have similar types of cylindrically shaped nozzles. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the shield has a cylindrical body as is claimed (claims 4 and 22) Additionally, it would have further been obvious to have moved the source of energy around the cylindrical nozzle, in the case of either Ranky or Sterman, as it deposits material in order to cure the material in a desired manner, given the circular nozzle of Ranky above as to cure the material as evenly as possible with the source 
Regarding claims 6-7, Sterman/Ranky discloses the subject matter of claim 4, and for other embodiments, suggests applying curing energy while allowing materials to flow (Sterman, par. 0080-0081, 0090) meaning some previously-deposited material would also be ‘not’ exposed to energy in these embodiments. 
Regarding claims 8-10, Sterman/Ranky discloses the subject matter of claim 4 as discussed above, and further describes (Sterman, par. 0081-0082, Fig. 5) a curing control device (energy source) that can apply material while being rotated around the nozzle as it deposits material as to provide any angle of coverage (360 degrees around the portion of extruded material). 
Therefore, in view of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to further specify that the curing mechanism is moved around as the material is deposited as to provide a desired curing mechanism to local areas, as is claimed, at any desired angle tangent to the nozzle. Additionally, as is recited in claim 10, it likewise would have been obvious to have rotated the underlying substrate while leaving the curing mechanism fixed, since the relative movement between the two components is the same, and the ordinary artisan would have had a reasonable expectation of success from such a transformation of either causing the underlying substrate to rotate, or the source of radiation, as is discussed above.  
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2015/0321418) in view of Ranky (US 2015/0077215) as applied to claim 4 above, and further in view of Rolland et al. (US 2016/0136889), hereinafter Rolland.
	Regarding claims 11-14, Sterman/Ranky discloses the subject matter of claim 4 as discussed above, and further discusses (Sterman, par. 0087) the placement of an additive into a thermosetting material in order to make a composite material, but does not explicitly disclose the recited materials here for the additive, generally describing them as “a powdered material” or “a filler.” 
However, Rolland discloses a similar type of material for additive manufacturing having curable components, and specifically suggests including a carbon black filler (Rolland, par. 0099), meeting a specific compound of claims 12 and 14, and thus, also meeting generic claims 11 and 13. Both Sterman and Rolland are concerned with UV curable (Rolland, par. 0110) systems, and thus, one of ordinary skill in the art would have found the additives described in Rolland to be applicable to the disclosure of Sterman/Ranky as additives (in accordance with Sterman, par. 0087). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to further specify that a carbon black filler is used, as suggested by Rolland, in the disclosure of Sterman above, as is claimed. 
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sterman (US 2015/0321418) in view of Napadensky (US 2002/0008333) as applied to claim 1 above, in view of DeSimone et al. (US 2015/0097315), hereinafter DeSimone.
Regarding claims 17-18, Sterman/Napadensky discloses the subject matter of claim 1 as applied above, but does not explicitly disclose the selection of the materials as is recited in the claim. However, it has been held that the selection of a known material based on its suitability for an intended purpose/use supports a case of prima facie obviousness. 

Both Sterman/Napadensky and DeSimone are thus involved with the printing of similar types of silicone materials in an additive manufacturing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the materials are selected as is claimed with respect to medical grade silicone and mixed prior to curing as to produce a “composite” drug eluting device (DeSimone, par. 0113). 
Regarding claims 19 and 20, Sterman/Napadensky/DeSimone as discussed above does not explicitly discuss the use of an “antiangiogenic drug.” However, it is noted that this is a drug that reduces cancer cell growth in blood cells as would have been understood by one of ordinary skill in the art before the effective filing date of the claimed invention. Because DeSimone specifically discusses a biodegradeable stent in par. 0113, it would have been further obvious to one of ordinary skill in the art to have specified that the drug is to be an antiangiogenic drug, as is claimed, since the device is to be placed within a blood vessel. 
Regarding claim 21, Sterman/Napadensky/DeSimone as discussed above further discusses (DeSimone, par. 0134) the use of a PDMS (polydimethyl siloxane) compound within a polymer mixture. 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742